DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
 
Claim Objections
Claim 1-20 are objected to because of the following informalities:  
Regarding claim 1, the phrase “activating or deactivating” in “wherein the activating or deactivating of the one or more grant configurations… comprises activating…” is confusing because the limitation may be interpreted as deactivating comprises activating. Claim 14 has a similar limitation that also includes the confusing feature that may be interpreted as deactivating comprise activating.  Examiner suggests deleting “or deactivating” from these limitations for clarity.
Regarding claims 1 and 14, the term “last activation index in sequence” is confusing because the term “last activation index in sequence” includes a relative term.  Also, it is confusing as to what kind of sequence is being referred to in the claims.  It is unclear which index is the last in sequence as the relative location and kind of sequence is not explicitly recited in the claims.  The location relationship of the indexes as well as the kind of sequence of the plurality of activation indices and how these features are used to determine a transmission parameter should be explicitly recited such that it is clear how the sequential relationship with respect to the last activation index is utilized to determine a transmission parameter.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0153560 (hereinafter Park) in view of US 2021/0314999 (hereinafter Chen).
Regarding claims 1 and 14, Park teaches an apparatus/method, comprising: receiving, by a processor of an apparatus, from a wireless network a dynamic signaling ([0094]: details UL grant type 2 in which the whole grant-free based PUSCH related configuration information is received through the higher signal and DCI signal); and activating or deactivating, by the processor and according to the dynamic signaling, one or more grant configurations associated with one or more configured grants of a plurality of configured grants related to transmissions or receptions with respect to the apparatus (FIG. 8, 802; [0118][0220][0222]: details The terminal determines UL grant type 2 configuration information in additional consideration of the following information of the DCI that activates UL grant type 2 in addition to the UL grant type 2). 
Park does not explicitly teach wherein the dynamic signaling carries a plurality of activation indices, wherein the activating or deactivating of the one or more grant configurations associated with the one or more configured grants of the plurality of configured grants comprises activating a first grant configuration associated with a first configured grant of the plurality of configured grants, wherein the first configured grant is associated with a first configuration identifier, and wherein, responsive to a one-to-many correlation being between the first configuration identifier and the plurality of activation indices, the activating of the first grant configuration comprises determining a transmission parameter based on a last activation index in sequence among the plurality of activation indices.
Chen teaches wherein the dynamic signaling carries a plurality of activation indices (FIG. 2, 201; [0043]: details obtain a mapping relationship between a plurality of configured grant configuration sets and a plurality of indexes), wherein the activating or deactivating of the one or more grant configurations associated with the one or more configured grants of the plurality of configured grants comprises activating a first grant configuration associated with a first configured grant of the plurality of configured grants (FIG. 2, 203; [0050]: details activating or deactivating a configured grant configuration included in the configured grant configuration set that is determined.), wherein the first configured grant is associated with a first configuration identifier ([0044]-[0046][0073]: details the foregoing index is used in the DCI to indicate a configured grant configuration set having a mapping relationship with the index), and wherein, responsive to a one-to-many correlation being between the first configuration identifier and the plurality of activation indices (FIG. 2, 201; [0043]: details obtain a mapping relationship between a plurality of configured grant configuration sets and a plurality of indexes), the activating of the first grant configuration comprises determining a transmission parameter based on a last activation index in sequence among the plurality of activation indices ([0061]: details the quantity of configured grant configurations included in a configured grant configuration set is different in mapping relationships corresponding to different target parameters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to incorporate the teachings of Chen and include wherein the dynamic signaling carries a plurality of activation indices, wherein the activating or deactivating of the one or more grant configurations associated with the one or more configured grants of the plurality of configured grants comprises activating a first grant configuration associated with a first configured grant of the plurality of configured grants, wherein the first configured grant is associated with a first configuration identifier, and wherein, responsive to a one-to-many correlation being between the first configuration identifier and the plurality of activation indices, the activating of the first grant configuration comprises determining a transmission parameter based on a last activation index in sequence among the plurality of activation indices of Chen with Park.  Doing so would reduce overheads (Chen, at paragraph [0050]).

Regarding claim 2, Park teaches wherein the receiving of the dynamic signaling comprises receiving a single downlink control information (DCI) signaling ([0181]: details terminal receives DCI). 

Regarding claim 3, Park teaches wherein a state identification index associated with the one or more configured grants is indicated in a dedicated field or an existing field in the dynamic signaling ([0183]: details The terminal may identify what DL SPS (or UL grant type 2) resource is to be activated or released from the new field value included in the received new DCI format, and in this case, the corresponding new field value may serve as an index of the DL SPS (or UL grant type 2) resource that is the target of activation/release).  

Regarding claim 4, Park teaches wherein the state identification index associated with the one or more configured grants is indicated in the existing field which is used for a hybrid automatic repeat request (HARQ) process identification (ID) in the dynamic signaling ([0183]-[0188]: details Of course, the new field value may correspond to two or more DL SPS (or UL grant type 2) resources.  An example of the new field may correspond to the HARQ process number, the time resource allocation field, or the frequency resource allocation field). 

Regarding claims 5 and 16, Park teaches wherein the one or more configured grants comprise one or more uplink (UL) semi-static configured grants, one or more downlink (DL) semi-static semi-persistent scheduling (SPS) configured grants, or one or more sidelink (SL) semi-static SPS configured grants ([0108] details semi-static schemes). 

Regarding claim 6, Park teaches configuring, by the processor, one or more activation or deactivations states ([0183]: details The terminal may identify what DL SPS (or UL grant type 2) resource is to be activated or released from the new field value included in the received new DCI format, and in this case, the corresponding new field value may serve as an index of the DL SPS (or UL grant type 2) resource that is the target of activation/release), wherein each of the one or more states corresponds to a single grant configuration or a set of multiple grant configurations of the one or more grant configurations ([0102] details It may be possible to activate or release, through L1 signaling, the uplink resource region configured through the higher signaling.  The corresponding method is called UL grant type 2). 

Regarding claims 7 and 17, Park teaches wherein each of the one or more grant configurations is associated with a unique configuration identifier or index ([0183]: details The terminal may identify what DL SPS (or UL grant type 2) resource is to be activated or released from the new field value included in the received new DCI format, and in this case, the corresponding new field value may serve as an index of the DL SPS (or UL grant type 2) resource that is the target of activation/release), and wherein each of the one or more activation or deactivation states is mapped to the respective configuration identifier or index of the single grant configuration or the set of multiple grant configurations of the one or more grant configurations (TABLE 10; [0179]: details process number is mapped onto UL grant type 2 resource ID). 

Regarding claim 8, Park teaches configuring, by the processor, one or more activation state lists or one or more deactivation state lists ([0183]: details The terminal may identify what DL SPS (or UL grant type 2) resource is to be activated or released from the new field value included in the received new DCI format, and in this case, the corresponding new field value may serve as an index of the DL SPS (or UL grant type 2) resource that is the target of activation/release), wherein each entry in the one or more activation state lists or the one or more deactivation state lists corresponds to a single grant configuration state or a set of multiple grant configuration states of activation or deactivation (TABLE 10; [0175]: details table for DL SPS (or UL grant type 2) activation (or release) with entries for resource number, as grant configuration state). 

Regarding claims 9 and 18, Park teaches wherein each entry in the one or more activation state lists or the one or more deactivation state lists is associated with a unique state identifier or index (TABLE 10; [0179]: details DCI field information for DL SPS or UL grant type 2 activation or release), and wherein each of the one or more grant configurations is mapped to one or more of state identifiers or indices in the one or more activation state lists or the one or more deactivation state lists (TABLE 10; [0179]: details process number is mapped onto UL grant type 2 resource ID). 

Regarding claims 10 and 19, Park teaches wherein the activating or deactivating of the one or more grant configurations comprises mapping a value in an indicator field in the dynamic signaling and an activation state or a deactivation state of a single configuration grant or each of multiple configuration grants of the plurality of configured grants according to the one or more activation state lists or the one or more deactivation state lists (TABLE 10; [0179]: details DCI field information for DL SPS or UL grant type 2 activation or release; process number is mapped onto UL grant type 2 resource ID). 

Regarding claims 11 and 20, Park teaches wherein the dynamic signaling indicates a state identifier (TABLE 10; [0179]: details DCI field information for DL SPS or UL grant type 2 activation or release), and wherein the deactivating of the one or more grant configurations comprises: releasing one or more downlink semi-persistent scheduling (DL-SPS) configurations associated with the indicated state identifier; and stopping to monitor one or more downlink (DL) resources associated with the released one or more DL-SPS configurations (FIG. 8, 804; [0226]: details if the corresponding DCI format is as presented in Table 13b, the terminal may determine at 804 to indicate a valid release for a specific resource X among pre-activated grant-free resource (DL SPS or UL grant type 2). 

Regarding claim 12, Park teaches wherein the dynamic signaling indicates a state identifier (TABLE 10; [0179]: details DCI field information for DL SPS or UL grant type 2 activation or release), and wherein the deactivating of the one or more grant configurations comprises: releasing one or more uplink configured-grant (UL-CG) configurations associated with the indicated state identifier; and stopping to perform grant-free uplink (UL) transmissions on one or more UL resources associated with the released one or more UL-CG configurations (FIG. 8, 804; [0226]: details if the corresponding DCI format is as presented in Table 13b, the terminal may determine at 804 to indicate a valid release for a specific resource X among pre-activated grant-free resource (DL SPS or UL grant type 2). 

Regarding claim 15, Park teaches wherein, in receiving the dynamic signaling, the processor receives a single downlink control information (DCI) signaling ([0181]: details terminal receives DCI), wherein a state identification index associated with the one or more configured grants is indicated in a dedicated field or an existing field in the dynamic signaling, and wherein the state identification index associated with the one or more configured grants is indicated in a field used for a hybrid automatic repeat request (HARQ) process identification (ID) in the dynamic signaling ([0181], [0183]-[0188]: details terminal receives DCI; The terminal may identify what DL SPS (or UL grant type 2) resource is to be activated or released from the new field value included in the received new DCI format, and in this case, the corresponding new field value may serve as an index of the DL SPS (or UL grant type 2) resource that is the target of activation/release; Of course, the new field value may correspond to two or more DL SPS (or UL grant type 2) resources.  An example of the new field may correspond to the HARQ process number, the time resource allocation field, or the frequency resource allocation field).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chen, further in view of US 2018/0013521 (hereinafter Lee).
Regarding claim 13, Park does not explicitly teach wherein the dynamic signaling indicates a state identifier, and wherein the deactivating of the one or more grant configurations comprises: releasing one or more sidelink configured-grant (SL-CG) configurations associated with the indicated state identifier; and stopping to perform grant-free sidelink (SL) transmissions on one or more SL resources associated with the released one or more SL-CG configurations.
However, Lee teaches wherein the dynamic signaling indicates a state identifier ([0189]: details the upper layer indicates to stop transmissions of this MAC PDU), and wherein the deactivating of the one or more grant configurations comprises: releasing one or more sidelink configured-grant (SL-CG) configurations associated with the indicated state identifier; and stopping to perform grant-free sidelink (SL) transmissions on one or more SL resources associated with the released one or more SL-CG configurations ([0189]: details after performing above actions, if CURRENT_NWTX_NB=numNewtx; or if the upper layer indicates to stop transmissions of this MAC PDU: if the upper layer indicates to release this Sidelink process: if the upper layer indicates to release the configured grant for this Sidelink process: if the upper layer indicates to stop transmissions of SL-DCH (e.g. due to Radio Link Failure), and if CURRENT_TX_NB=numRetx, the Sidelink process then shall flush the HARQ buffer, and clear the configured grant associated with the Sidelink process).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to incorporate the teachings of Lee and include wherein the dynamic signaling indicates a state identifier, and wherein the deactivating of the one or more grant configurations comprises: releasing one or more sidelink configured-grant (SL-CG) configurations associated with the indicated state identifier; and stopping to perform grant-free sidelink (SL) transmissions on one or more SL resources associated with the released one or more SL-CG configurations of Lee with Park.  Doing so would allow for efficient transmission in a communication system (Lee, at paragraph [0022]).


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASPER KWOH/Patent Examiner, Art Unit 2415